Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are pending.
Information Disclosure Statement PTO-1449 
 	The Information Disclosure Statement submitted by applicant on 08-27-2019, 08-28-2019 and 03-27-2021 have been considered. Please see attached PTO-1449. 
Objection
	Claims 12 and 16 have been objected to for the following informalities:
	Each claim should start with capital letter and end with a period. Claim 12 does not include a period at the end of the claim. Appropriate correction required.
	Claim 16 has been objected to for having improper dependency. Claim improperly depends on itself. It is assumed the claim is a dependent of claim 15. Appropriate correction required.
	
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Publication No.2011/0202992) in view of Ray et al. (US Publication No. 2017/0308706).
	As per claim 1, Xiao teaches a method comprising: providing, by a first electronic device (AS2), a first request to a second electronic device (AS1) for the second electronic device to provide data to the first electronic device representing content stored in a security component of the second electronic device (paragraph [0028], second attesting system AS2 transmits  a first message to (AS1)  requesting PCRs); the first electronic device receiving a response from the second electronic device to the first request and in response thereto  (paragraph [0031], “transmits the second message (a message 2=PCRs.sub.AS1.parallel.Log .sub.AS1.parallel. [N.sub.AS2,PCRs.sub. AS1].sub.Sig. parallel.N.sub.AS1.parallel.Cert.sub.AIK-AS1.parall-el.Parm.sub. PCRs-AS2) to the second Attesting System AS.sub.2”), the first electronic device storing data in the first electronic device representing the content stored in the security component of the second electronic device(paragraph [0033], the second attesting system AS2 upon reception of the message 2  performs operations such as verifying the signature. It is noted that in order to perform operation of signature verification the content of the message 2 has to be stored); and performing cross-attestation, wherein performing the cross-attestation comprises, the first electronic device providing to the verifier data representing content stored in a security component of the first electronic device and the data representing the content stored in the security component of the second electronic device (paragraph [0033] “Attesting System AS.sub.2, … finally transmits the third message (a message 3) to the Trusted Platform Party TTP, where the message 3=N.sub.AS2-TTP.parallel.N.sub.AS1 .parallel.Cert.sub.AIK-AS1.parallel.Cer- t.sub.AIK-AS2.parallel.PCRs.sub.AS1.parallel.Log.sub.AS1 .parallel. PCRs.sub- .AS2.parallel.Log.sub.AS2 and wherein N.sub.AS2-TTP is the authentication random number generated by the second Attesting System AS.sub.2.”, and paragraph 0034] The Trusted Platform Party TTP verifies validity).
	While Xiao discloses the first electronic device providing to the verifier data.., Xiao does not explicitly teach the first electronic device providing data in response to an attestation request by verifier to the first electronic device. However, in an analogous art, Ray disclosing a server 704 sends a challenge 722 to device 722, and data is provided by device 722 (first electronic device) in response to the received challenge ( figure 7, paragraph [0151], [0153]-[0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray in order to enable the server to determine integrity of boot information of the device based on a challenge and request from the server.
	As per claim 9, Xiao teaches a non-transitory machine-readable storage medium associated with a verifier, wherein the storage medium to store instructions that, when executed by the machine, cause the machine to: receive, from the first electronic device, first data signed by a security component of the first electronic device and representing content stored in the security component of the first electronic device (paragraph[0033], performs the signature [N.sub.AS1, PCRs. sub.AS2].sub.Sig on the extracted Platform Configuration Register values PCRs.sub .AS2 of the second Attesting System AS.sub.2 and the random number N.sub.AS1 generated by the first Attesting System AS.sub.1 using  the private key of the Attesting Identity Key AIK of the second Attesting System AS.sub.2, extracts the measurement logs Log.sub.AS2 corresponding to the Platform Configuration Register values PCRs.sub.AS2 of the second Attesting System AS.sub.2 from the Store Measurement Log  SML of the second Attesting System AS.sub.2, and transmits the third message (a message 3) to the Trusted Platform Party TTP, transmit the third message to the TTP, where message 3=N.sub.AS2-TTP,Cert.sub.AIK-AS2, PCRs.sub-.AS2 , Log.sub.AS2 ); and receive, from the first electronic device, second data signed by the security component of the first electronic device (paragraph [0033],message 3= N.sub.AS1.Cert.sub.AIK-AS1.PCRs.sub.AS1. Log.sub.AS1)and representing an authenticated digest provided to the first electronic device by a second electronic device of the plurality of devices, wherein the authenticated digest represents content stored in a security component of the second electronic device and is signed by the security component of the second electronic device (paragraph [0031], transmits the second message (a message  =PCRs.sub.AS1,Log.sub.AS1,[N.sub.AS2,PCRs.sub.AS1].sub. Sig. N.sub.AS1, Cert.sub.AIK-AS1.) to the second Attesting System AS.sub.2); and evaluate a condition of the network based on the first and second data (paragraph [0035], TTP verifies validity based on first and second data).
	While Xiao discloses receive, from the first electronic device, first data signed by a security component of the first electronic device Xiao does not explicitly teach challenging a first electronic device of a plurality of electronic devices of a network; and in response to the challenge of the first electronic device: receive, from the first electronic device, first signed data. However, in an analogous art, Ray teaches challenging a first electronic device of a plurality of electronic devices of a network (paragraph [0151] and figure 7 (challenge 722 and 723), server 704 sends a challenge 722 to device 702, paragraph [0148], the device 702 is a client (first electronic device) of clients 411-420 (plurality of electronic devices); and in response to the challenge of the first electronic device: receive, from the first electronic device, first signed data (paragraph [0152]-[0153], figure 7, proof 725, the secure component 703 of device 702 generates a proof which is signature on one or more one-way function computed on one or more boot items and one or more other proofs, and device 702 sends the proof to the server 704). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray in order to enable the server to determine integrity of boot information of the device based on a challenge and request from the server.
	As per claim 2, Xiao furthermore teaches the first electronic device determining a validity of the received response from the second electronic device based on at least one of a nonce or a signature associated with the response (paragraph [0032], the second attestation system verifies the signature against a public key).  
	As per claim 3,  Xiao furthermore teaches the first electronic device, in response to determining that the response from the second electronic device is valid, uses the security component of the first electronic device to generate a signature for the data stored in the first electronic device (paragraph [0033], AS2 extracts from TPM of the AS2  the PCRs AS2 and performs signature on the PCRsAS2).  
	As per claim 6,  Xiao furthermore teaches wherein the first electronic device receiving a response from the second electronic device to the first request comprises the first electronic device receiving authenticated data from the second electronic device representing a content of a platform configuration register of the second electronic device (paragraph [0031] and figure 2, message 2, PCRsAS1 Signature).
	As per claim 14, Xiao furthermore teaches wherein the authenticated digest provided by the second electronic device security component of the second electronic device comprises data representing platform configuration registers of the second electronic device (paragraph [0033], extracts from the TPM of the AS2 the corresponding PCRsAS2 of the AS2 and perform the signature on the extracted PCRsAS2).  
	
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray, further in view of Mohd et al. (WO 2012/050421).
	As per claim 4, Xiao furthermore teaches  the first electronic device storing the data in a memory of the first electronic device (paragraph [0033]). Xiao in view of Ray does not explicitly teach wherein the memory is external to the security component of the first electronic device. However, in an analogous art, Mohd teaches the memory is external to the security component of the first electronic device (page 8, lines 20-23, external storage 100).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray with Mohd to include memory external to security component in order to achieve the predictable result of improving security of stored data (page 3, lines 12-14).   
	
	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray, further in view of Kyusojin et al. (US Publication No. 2006/0233116).
	As per claim 5, Xiao in view of Ray teaches all limitation of claim as applied to claim 1 and 9 above. Xiao in view of Ray does not explicitly teach but in an analogous art, Kyusojin teaches  using the security component of the first electronic device to generate a first time stamp associated with the first request (paragraph [0019], “generating the first time stamp on the basis of instructions in the instruction step is sent out”); and the first electronic device using the security component to generate a second time stamp associated with the reception of the response from the second electronic device (paragraph [0019], “generating a second time stamp containing a time when a second packet that is transmitted as a response for the first packer from other information processing apparatus is obtained”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray with Kyusojin, in order to determine round trip delay between transmission and receiving terminals in data communication   (paragraph [0003]). 
	As per caim10, Xiao furthermore discloses, wherein the authenticated digest is provided by the second electronic device in response to a challenge provided by the first electronic device to the second electronic device (paragraph [0028], “the first message includes a random number NAS2 generated by AS2, and paragraph [0031] and message 2, AS1 transmitting PCRs AS1 signed NAS2 to AS2). 
	Xiao in view of Ray does not explicitly teach but in an analogous art Kyusojin teaches  and the instructions, when executed by the machine, further cause the machine to: based on the second data, determine a first time corresponding to when the first electronic device provided the challenge to the second electronic device (paragraph [0019], “generating the first time stamp on the basis of instructions in the instruction step is sent out”) and a second time corresponding to when the second electronic device provided  [authenticated digest] in response to the challenge by the first electronic device (paragraph [0019], “generating a second time stamp containing a time when a second packet that is transmitted as a response for the first packer from other information processing apparatus is obtained”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray with Kyusojin in order to determine round trip delay between transmission and receiving terminals in data communication   (paragraph [0003]).  
	While Kyusojin discloses determining a second time corresponding to when the second electronic device provided in response to the challenge, Kyusojin does not  explicitly disclose determining second time corresponding to authentication digest in response to challenge. However, determination of second time corresponding to authentication digest response instead of determining in response to the challenge does not require any inventive step and such modification would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray, in view of Kyusojin, further in view of Lee et al. (US Publication No. 2007/0192589).
	As per claim 11, Xiao as modified does not explicitly teach but in an analogous art, Lee discloses , wherein the instructions, when executed by the machine, further cause the machine to accept or reject the authenticated digest provided by the second electronic device based on a difference of the first and second times (paragraph [0018] and figure 2, the digital signature checking module checks the signature time stamp (first time), the signature validity time (second time) and if the validity period is expired, the digital signature checking module determines the digital signature is not valid and returning an error message in step S26).  
	 It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to combine Xiao, ray and Kyusojin with Lee in order to achieve the predictable result of providing data verification based on validity time period in order to insure security. 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray, further in view of Baptist et al. (US Publication No. 2017/0286239).
	As per claim 8, Xiao furthermore teaches, wherein the first electronic device providing the first request comprises the first electronic device providing a first nonce (paragraph [0028], “the first message includes a random number (nonce) NAS2 generated by AS2), and the first electronic device receiving the response from the second electronic device comprises the first electronic device receiving an authenticated digest from the second electronic device (paragraph [0031] and message 2, AS1 transmitting PCRs AS1 signed NAS2 to AS2) the method further comprising: the first electronic device checking a signature of the authenticated digest; and the first electronic device validating the authenticated digest based on the checking of  the signature and PCRs (paragraph   [0033], upon reception of the message 2, AS2 verifies NAS2 and signature and verifies the signed PCRsASI) .
	Xiao in view of Ray does not explicitly teach the first electronic device checking a nonce contained in the authenticated digest to determine whether the nonce contained in the authenticated digest is the same as the first nonce. However, checking and validating of nonce is old and well known in art of computer security, as illustrated by Baptist (paragraph [0053], “the verification is favorable when the signature is validated and when a decrypted nonce compares favorably to a sent nonce”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the old and well know verification method of comparing sent and received nonces in order to achieve the predictable result of verification.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray, further in view of Chen (US Publication No. 2018/0241560).
	As per claim 13, Xiao in view of Ray teaches all limitation of claim as applied to claim 9 above. Xiao in view of Ray does not explicitly teach but in an analogous art, Chen discloses  wherein the instructions, when executed by the machine, further cause the machine to determine that an event affected the second electronic device based on the authenticated digest indicating that platform configuration registers of the second electronic device were reset (paragraph [0012], if the PCR value does not match an expected value, the target device may be deemed to not being intact or trustworthy. No-matching PCR  values may be the result of viruses…or the target device having unauthorized modifications, and paragraph [0018], PCR values are hash chain of measurements about the configuration of the target device).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray with Chen in order to verify whether an electronic device with which the party is communicating is intact and has not been tampered with.
	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Publication No.2011/0202992) in view of Ray et al. (US Publication No. 2017/0308706), further in view of Wirths (EP 2940618).
	As per claim 15, Xiao teaches a system comprising: a plurality of devices and a verifier, wherein the plurality of devices comprises a first electronic device having a security co-processor and a second electronic device having a security co-processor; and wherein the verifier to:  receive, from the first electronic device (AS2), first data representing a first authenticated digest from the first electronic device representing content stored in the security co-processor (TPM) of the first electronic device and second data representing a second authenticated digest stored by the first electronic device and provided to the first electronic device by the second electronic device (AS1) (paragraph[0033], extract from TPM of the second AS2 PCRsAs2 of the second AS2, performs the signature [N.sub.AS1, PCRs. sub.AS2].sub.Sig on the extracted Platform Configuration Register values PCRs.sub .AS2 of the second Attesting System AS.sub.2 and the random number N.sub.AS1 generated by the first Attesting System AS.sub.1 using  the private key of the Attesting Identity Key AIK of the second Attesting System AS.sub.2, extracts the measurement logs Log.sub.AS2 corresponding to the Platform Configuration Register values PCRs.sub.AS2 of the second Attesting System AS.sub.2 from the Store Measurement  Log SML of the second Attesting  System AS.sub.2, and transmits the third message (a message 3) to the Trusted Platform Party TTP, transmit the third message to the TTP, where message 3=N.sub.AS2-TTP,Cert.sub.AIK-AS2, PCRs.sub-.AS2 , Log.sub.AS2 ); and receive, from the first electronic device, second data the message (paragraph [0033],message 3= N.sub.AS1.Cert.sub.AIK-AS1.PCRs.sub.AS1. Log.sub.AS1) in response to a second attestation request provided by the first electronic device to the second electronic device (figure 2, message 1 and paragraph [0028] As2 transmits a first message to AS1, and figure 2, message 2, paragraph [0031], in response to the first message AS1 “transmit the second message); and determine whether the second electronic device has been subject to an event based on the first and second data (paragraph [0035], verifies correctness of the measurement logs Log As2 corresponding to PCRsAS2 of theAS2against the PCR values PCRsAs2 of AS2).
	Xiao does not explicitly teach provide a first attestation request to the first electronic device; in response to the first attestation request, receive from the first electronic device, first data.  However, in an analogous art, Ray teaches provide a first attestation request to the first electronic device; in response to the first attestation request, receive from the first electronic device, first data (paragraph [0151] and figure 7 (challenge 722 and 723), server 704 sends a challenge 722 to device 702, paragraph [0148], the device 702 is a client (first electronic device) of clients 411-420);  and in response to the request of the first electronic device: receive, from the first electronic device, first data (paragraph [0152]-[0153], figure 7, proof 725,  the secure component 703 of device 702 generates a proof which is signature on one or more one-way function computed on one or more boot items and one or more other proofs, and device 702 sends the proof to the server 704). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray in order to enable the server to determine integrity of boot information of the device based on a challenge and request from the server.
	Xiao in view of Ray does not explicitly disclose wherein the second attestation request preceded the first request (verifier’s attestation request) to the first electronic device. However, in an analogous art, Wirths discloses an authentication server (verifier) sends a second authentication request to client device 22 (paragraph [0054]) after a first authentication request is sent by the client device 21 (paragraph [0052]). As such, Wirths discloses the client device authentication/attestation request preceded authentication/attestation request from the verifier). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray with Wirths in order achieve the predictable result of securely authenticating a user device accessing applications of a server. 
	As per claim 16, Xiao furthermore teaches, wherein the second data is signed by the security co-processor of the first electronic device (paragraph [0033], extracting from TPM (security co- processor) of AS2 the corresponding PCRsAS2 of AS2 and perform signature on the extracted PCRsAS2 of AS2 and the random number transported to the TPM).  
	As per claim 20, Xiao furthermore teaches, wherein the security co-processors comprise trusted platform modules (paragraph [0033], trusted platform modules (TPM)).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray in view of Wirths, further in view of Baptist et al. (US Publication No. 2017/0286239).
	As per claim 17, Xiao furthermore teaches the second attestation request that the first electronic device provides to the second electronic device is associated with a first nonce (paragraph [0028],“the first message includes a random number NAS2(nonce) generated by AS2); the first electronic device checks a signature of the second authenticated digest; the first electronic device validates the second authenticated digest based on a result of checking the nonce and the signature(paragraph   [0033], upon reception of the message 2, AS2 verifies NAS2 and signature and verifies the signed PCRsASI); and in response to validating the second authenticated digest, the first electronic device signs data that represents the second authenticated digest (paragraph [0033], if the signature is valid transport the random number NAS1 to TPM of the AS2 and perform the signature on extracted PCRsAS2 and random number NAS1).  
	Xiao in view of Ray and Wirths does not explicitly teach the first electronic device checks a nonce contained in the second authenticated digest to determine whether the nonce contained in the second authenticated digest is the same as the first nonce. However, checking and validating of nonce is old and well known in art of computer security, as illustrated by Baptist (paragraph [0053], “the verification is favorable when the signature is validated and when a decrypted nonce compares favorably to a sent nonce”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the old and well know verification method of comparing sent and received nonces in order to achieve the predictable result of verification.
	
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Ray, in view of Wirths, in view of Baptist, further in view of Kyusojin et al. (US Publication No. 2006/0233116).
	 As per claim 18, Xiao furthermore teaches, wherein the data signed by the first electronic device comprises data representing the second authenticated digest, data representing the content of the security co-processor of the second electronic device (paragraph [0033] and figure 2, message 3 ).
	Xiao as modified does not explicitly teach but in an analogous art, Kyusojin and a timestamp associated with a time at which the second [authenticated digest] was received by the first electronic device (paragraph [0019],“generating a second time stamp containing a time when a second packet that is transmitted as a response for the first packet from other information processing apparatus is obtained”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao, Ray and Wirths with Kyusojin in order to determine round trip delay between transmission and receiving terminals in data communication   (paragraph [0003]).  
	While Kyusojin discloses a second time corresponding to when the second electronic device is received by the first electronic device, Kyusojin does not explicitly disclose timestamp associated with a time at which the second authenticated digest was received. However, having timestamp associated with authenticated digest instead of associated with a response to the challenge does not require any inventive step and  such modification would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Ray, in view of Wirths, in view of Kyusojin, further in view of Lee et al. (US Publication No. 2007/0192589).
	As per claim 19, Xiao as modified teaches all limitation of claim as applied to claim 16 above. Xiao as modified does not explicitly teach, wherein the verifier validates the second data based on a difference between a first time and a second time represented by the second data, wherein the first time corresponds to a time at which the first electronic device provided the second attestation request to the second electronic device and the second time corresponds to a time at which the first electronic device provided the second authenticated digest to the second electronic device.  
	However, in an analogous art, Kyusojin teaches wherein the first time corresponds to a time at which the first electronic device provided the second attestation request to the second electronic device  (paragraph [0019],“generating the first time stamp on the basis of instructions in the instruction step is sent out”) and the second time corresponds to a time at which the first electronic device provided the second [authenticated digest] packet to the second electronic device(paragraph [0019],“generating a second time stamp containing a time when a second packet that is transmitted as a response for the first packet from other information processing apparatus is obtained”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao and Ray with Kyusojin in order to determine round trip delay between transmission and receiving terminals in data communication   (paragraph [0003]).  
	While Kyusojin discloses determining a second time corresponding to when the second electronic device provided in response to the challenge, Kuispjin does not explicitly disclose determining second time corresponding to authentication digest. However, determination of second time corresponding to authentication digest response instead of determining in response to the challenge does not require any inventive step and such modification would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Xiao as modified does not explicitly teach but in an analogous art, Lee discloses , wherein the verifier validates the second data based on a difference between a first time and a second time represented by the second data (paragraph [0018] and figure 2, the digital signature checking module checks the signature time stamp (first time), the signature validity teem (second time) and if the validity period is expired, the digital signature checking module determines the digital signature is not valid and returning an error message in step S26).  
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiao, ray,  Kyusojin  with Lee in order to achieve the predictable result of providing data verification based on validity time period in order to insure security. 

 Allowable Subject Matter
	Claims 7 and 12 are objected to as being dependent upon a rejected base claim. Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims  and overcoming the objection of the claim. 
	The reason for allowance will be furnished upon allowance of the application.

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang, US Publication No. 2017/0126647, discloses a first device in a network receives information regarding one or more nodes in the network, determines a property of the one or more nodes based on the received information, determines a degree of trustworthiness of the one or more nodes based on the received information and attests to the determined property and degree of trustworthiness of the one or more nodes to a verification device. The verification device verifies the attested property and degree of trustworthiness.	
	Novak, US Pub No. 2012/0084850, discloses embodiments of the invention enable a client device to procure trustworthy device claims describing one or more attributes of the client device, have those device claims included in a data structure having a format suitable for processing by an application, and use the data structure which includes the device claims in connection with a request to access the application. The application may use the device claims to drive any of numerous types of application functionality, such as security-related and/or other functionality.
	Wiseman, US Publication No. 2017/0093800, discloses a client device includes a Trusted Platform Module (TPM). The TPM includes a secure controller to extend a secure hash digest with at least a portion of data stream or a hash of the at least a portion of the data stream. A server system includes a verifier logic to verify that an attestation identity key (AIK) public key associated with a received Trusted Platform Module (TPM) quote corresponds t a n authenticated client device.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437